t c memo united_states tax_court stephen c smith petitioner v commissioner of internal revenue respondent docket no filed date stephen c smith pro_se brian m harrington for respondent memorandum opinion colvin judge respondent determined deficiencies in petitioner’s income_tax as follows year additions to tax sec sec sec deficiency a a s10 dollar_figure -- dollar_figure big_number dollar_figure - dollar_figure big_number dollar_figure dollar_figure dollar_figure - the issues for decision are whether petitioner is liable for income_tax on amounts that terminex international co lp paid to an unincorporated business called king of construction in and we hold that he is whether petitioner may deduct business_expenses in and we hold that he may not because he has not provided substantiation or any other convincing basis for us to estimate the amount of the expenses whether petitioner is liable for self-employment_tax for and we hold that he is whether petitioner is liable for additions to tax for failure_to_file a return and failure to pay estimated_tax for and and failure_to_pay_tax for we hold that he is whether petitioner is liable for a penalty under sec_6673 we hold that he is in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background some of the facts are stipulated and are so found petitioner lived in lebanon indiana when he filed the petition petitioner did business during the years in issue as king of - construction a carpentry remodeling and home repair business terminex international co lp terminex paid dollar_figure in dollar_figure in and dollar_figure in to king of construction for repairing homes that had been damaged by termites king of construction had no employees during those years petitioner did the work and sometimes hired contract labor petitioner bought materials acquired equipment and hired contract labor as needed he issued some forms to subcontractors he retained the profits that were left after paying expenses for king of construction petitioner did not file a form_1040 u s individual_income_tax_return or pay income_tax or estimated_tax for or respondent began the audit of this case before date and issued a notice_of_deficiency to petitioner for and on date petitioner alleged in his petition that his income is not taxable and that the following defenses apply res_judicata estoppel waiver duress fraud statute_of_limitations invalid notice_of_deficiency failure to provide freedom_of_information_act documents and materials necessary for petitioner to prepare for trial failure of respondent to exhaust administrative remedies laches the clean hands doctrine and illegality of the notice_of_deficiency he alleged no facts to support these allegations petitioner sent respondent interrogatories and requests for admissions and production of documents all of which were frivolous eg petitioner is not a person liable for tax he did not volunteer to file returns or pay tax respondent’s employees lacked authority the substitute for return is invalid on date respondent’s counsel sent petitioner a letter stating that petitioner had taken tax_protester type positions which could result in imposition of monetary sanctions respondent’s counsel attached to the letter copies of recent tax_court cases in which we rejected arguments similar to those raised by petitioner on date respondent’s counsel sent another letter to petitioner in which he said that petitioner had not cooperated in preparing for trial and advised petitioner that he could be subject_to a penalty under sec_6673 respondent’s counsel attached a copy of sec_6673 to the date letter petitioner filed a motion for summary_judgment and a pretrial memorandum in which he made only frivolous arguments he did not dispute any of the adjustments in the notice_of_deficiency we denied his motion for summary_judgment in respondent’s pretrial memorandum respondent contended that petitioner is liable for the sec_6673 penalty at trial counsel for respondent filed a motion asking us to impose a penalty under sec_6673 petitioner received a copy of the motion and supporting legal authority at trial petitioner continued to maintain frivolous positions he offered no evidence relating to his income or deductions discussion a whether petitioner is liable for federal_income_tax petitioner bases his contention that he is not subject_to federal_income_tax laws on frivolous arguments eg that there is no provision in the internal_revenue_code making him liable for any_tax or requiring him to file a return petitioner's assertions parrot those that courts have universally rejected we do not address petitioner's assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see 848_f2d_1007 9th cir rejecting taxpayer’s claim that paying taxes is voluntary affg tcmemo_1987_225 784_f2d_1006 9th cir rejecting taxpayer's claim that the income_tax is voluntary 80_tc_1111 rejecting taxpayer's claim that he is not a person liable for tax stone v commissioner tcmemo_1998_314 stating that sec_6065 applies to returns and other documents filed with -- - the commissioner but does not apply to notices of deficiency janus v commissioner tcmemo_1996_195 finding that forms included in the notices of deficiency detailing the adjustments made by the commissioner were not substitute returns under sec_6020 and that nothing in the internal_revenue_code requires the secretary to file a return pursuant to sec_6020 before assessing a deficiency ebert v commissioner tcmemo_1991_629 rejecting taxpayer's assertion that there is no section of the internal_revenue_code that makes taxpayer liable for the taxes claimed affd without published opinion 986_f2d_1427 10th cir rice v commissioner tcmemo_1978_334 stating that the allegation that the conduct of agents of the internal_revenue_service in issuing the notice_of_deficiency violates sec_7214 is a matter over which the tax_court has no jurisdiction spencer v commissioner tcmemo_1977_145 stating that sec_6065 does not reguire notices of deficiency issued by commissioner to be signed under penalties of perjury b whether petitioner is liable for income_tax on the amounts that terminex paid to king of construction in the years in issue petitioner contends that he is not liable for tax on payments from terminex to king of construction because jesus christ and not petitioner owned king of construction we disagree petitioner owned and controlled king of construction there is no evidence that king of construction is incorporated - respondent determined that petitioner is liable for tax on the income to king of construction respondent’s determination is presumed to be correct and petitioner bears the burden of proving otherwise see rule a 290_us_111 we sustain respondent’s determination and conclude that the amounts that terminex paid are taxable to petitioner in and cc whether petitioner may deduct business_expenses of king of construction petitioner contends that king of construction had business_expenses for equipment materials and contract labor but he offered no substantiation for any of those expenses he testified that he had records showing costs for the work that he did in the years in issue but that he did not have them with him at trial we may estimate the amount of a deductible expense if a taxpayer provides a sufficient evidentiary basis for us to make an estimate see 39_f2d_540 2d cir affg in part and remanding in part 11_bta_743 petitioner testified that most contractors including himself made a profit of percent of gross_receipts he testified that he paid up to percent of the gross_receipts for expenses but that for some jobs he paid less than percent petitioner’s testimony is an inadequate basis for us to estimate the amounts of his business_expenses see 85_tc_731 thus petitioner may not deduct any amount for business_expenses in the years in issue d whether petitioner is liable for self-employment_tax petitioner does not deny that he is liable for self- employment_tax however he testified that king of construction paid wages to him if that were true he would not be liable for self-employment_tax petitioner testified that money from terminex went into an account in the name of king of construction he paid business_expenses from the account and kept what was left we conclude that payments from terminex are self-employment_income to petitioner and not wages we conclude that petitioner is liable for self-employment_tax in the years in issue be whether petitioner is liable for the additions to tax for failure_to_file returns for and for failure_to_pay_tax for and failure to pay estimated_tax for and petitioner contends in his petition that he is not liable for the additions to tax for failure_to_file timely returns and pay tax under sec_6651 or or for failure to pay estimated_tax under sec_6654 petitioner concedes that he did not file a tax_return or pay any_tax including estimated_tax for or he offered no evidence as to why he failed to do so we conclude that petitioner is liable for --- - the additions to tax under sec_6651 and see sec_6654 469_us_241 f whether petitioner is liable for a penalty under section at trial respondent moved that the court impose a penalty under sec_6673 on the grounds that petitioner maintained frivolous and groundless positions petitioner has not responded to respondent’s motion the court may reguire that the taxpayer pay a penalty to the united_states of not more than dollar_figure if the taxpayer instituted or maintained proceedings primarily for delay if the taxpayer's position is frivolous or groundless or if the taxpayer unreasonably failed to pursue administrative remedies see sec_6673 a taxpayer's position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law see 791_f2d_68 7th cir petitioner’s position is contrary to law and is not supported by a reasonable argument for a change in the law respondent’s counsel told petitioner twice in writing that petitioner’s positions were without merit and gave petitioner copies of recent tax_court cases so holding and a copy of section ' a return prepared by the commissioner under sec_6020 b is treated as a return filed by the taxpayer for returns due after date for purposes of sec_6651 see sec_6651 -- - petitioner ignored our precedents and the warnings from respondent’s counsel he continued to assert frivolous and groundless positions and did not produce evidence relating to the merits of this case he has wasted the resources of respondent and the court we conclude that petitioner’s position is frivolous and groundless and was instituted primarily for delay we impose on petitioner a penalty of dollar_figure under sec_6673 an appropriate order will be issued granting respondent’s motion under sec_6673 and decision will be entered for respondent
